Case 2:19-cr-20246-DPH-APP ECF No.6 filed 04/18/19 PagelID.32 Page1of3

S

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

United States of America,

Plaintiff,
Case:2:1 9-cr-20246

Judge: Hood, Denise P
, age
MJ: Patti, Anthony P 9

Filed: 04-18-2019 At 04:
D-1 Conor Freeman SEALED MATTER (dat) PM

D-2 Ricky Handschumacher
D-3 Colton Jurisic

D-4 Reyad Gafar Abbas
D-5 Garrett Endicott

D-6 Ryan Stevenson,

Vv.

Defendant.

 

GOVERNMENT’S MOTION AND SUPPORTING BRIEF
TO SEAL INDICTMENT, ARREST WARRANTS, THIS MOTION,
AND ANY ENSUING ORDER

 

The United States of America hereby moves for an order sealing the
Indictment, arrest warrants, this Motion, and any ensuing order in this case and

states:

1. The Indictment in this case charges the defendants with one or more federal
crimes.
2. Rule 6(e)(4) of the Federal Rules of Criminal Procedure provides:

(4) Sealed Indictment. The magistrate judge to whom an indictment is
returned may direct that the indictment be kept secret until the defendant is
Case 2:19-cr-20246-DPH-APP ECF No.6 filed 04/18/19 PagelID.33 Page 2 of 3

in custody or has been released pending trial. The clerk must then seal the
indictment, and no person may disclose the indictment’s existence except as
necessary to issue or execute a warrant or summons.

Fed.R.Crim.P. 6(e)(4).

3. D-1 Conor Freeman does not reside in the United States. Public disclosure
of the Indictment, the arrest warrant, or this Motion and any ensuing order
could jeopardize the United States’ efforts to arrest and extradite the
defendant from his country of residence or other countries where he might
travel. The government is concerned that the defendants may attempt to
flee, destroy evidence, or intimidate witnesses if the Indictment, arrest
warrants, or this Motion and any ensuing order become a matter of public
record before the defendants are arrested.

4. Accordingly, the government requests that the Indictment, arrest warrants,
this Motion, and the ensuing order be sealed until further order of this
Court, except that the government may disclose these materials to law
enforcement personnel, including foreign authorities, for the limited
purpose of facilitating the arrest of the defendant and/or his extradition to
the United States.

WHEREFORE, the government requests this Court to issue an order
sealing the Indictment, arrest warrant, this Motion, and any ensuing order, but

authorizing the government to disclose these materials to law enforcement
Case 2:19-cr-20246-DPH-APP ECF No.6 filed 04/18/19 PagelD.34 Page 3of3

personnel, including foreign authorities, for the limited purpose of facilitating the

arrest of the defendant and/or his extradition to the United States.

Dated: April 18, 2019

IT IS SO ORDERED.

Entered:

Uf 118/17

Respectfully submitted,

MATTHEW SCHNEIDER
United States Attorney

/s/ Timothy J. Wyse

Timothy J. Wyse

Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, MI 48226

Timothy. Wyse@usdoj.gov
(313) 226-9144

SK >

David R. Grand
United States Magistrate Judge
